In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 15-0422V
                                       Filed: July 30, 2015
                                           Unpublished

****************************
KATELYN ROACH,             *
                           *
               Petitioner, *                                Ruling on Entitlement; Concession;
                           *                                Tetanus, Diphtheria, and Acellular
v.                         *                                Pertussis (“Tdap”) Vaccine; Shoulder
                           *                                Injury Related to Vaccine Administration
                           *                                (“SIRVA”); Special Processing Unit
SECRETARY OF HEALTH        *                                (“SPU”)
AND HUMAN SERVICES,        *
                           *
               Respondent. *
****************************

Andrew Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Debra Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

       On April 27, 2015, Katelyn Roach filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq, 2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of a tetanus,
diphtheria, and acellular pertussis (“Tdap”) vaccination on October 14, 2014, petitioner
suffered a shoulder injury related to vaccine administration (“SIRVA”). Petition at 1.
The case was assigned to the Special Processing Unit (“SPU”) of the Office of Special
Masters.

      On July 30, 2015, respondent filed her Rule 4(c) Report [“Res. Report”], in which
she concedes that petitioner is entitled to compensation in this case. Resp. Report at 4.
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Specifically, respondent “believes that the alleged injury is consistent with SIRVA that
was caused by the administration of petitioner’s Tdap vaccination.” Id. Additionally,
based on the evidence of record, petitioner satisfied all legal prerequisites and other
requirements for compensation under the Vaccine Act. Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                   s/Denise K. Vowell
                                   Denise K. Vowell
                                   Chief Special Master




                                            2